[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#107)
Count nine of the plaintiffs' complaint seeks recovery for loss of parental consortium. This court has visited this issue and refused to recognize claims for loss of either parental or filial consortium based upon its belief that consortium arises from the civil contract of marriage. See Sabol v. Hallock, Superior Court, judicial district of Waterbury, Docket No. 127090 (January 17, 1996, Pellegrino, J.) (holding that there is no cause of action for loss of parental consortium); Mills v.Lake Quassapaug Amusement Park, Superior Court, judicial district of Waterbury, Docket No. 123482 (May 17, 1995, Pellegrino, J.) (holding that there is no cause of action for loss of filial consortium). Therefore, for the reasons stated in the above mentioned decisions, the court will grant the defendant's motion to strike count nine of the complaint.
/s/ Pellegrino, J. PELLEGRINO